Citation Nr: 9924618	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  93-24 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a right foot 
disorder, other than pes planus.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to an initial compensable evaluation for 
reactive airway disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from September 1987 to 
January 1992.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in St. 
Petersburg, Florida (hereinafter RO). 

The issues of entitlement to service connection for a right 
ankle disorder and a back disorder, as well as the issue of 
an initial compensable evaluation for reactive airway disease 
are addressed in the remand portion of this decision.


FINDING OF FACT

There is no medical evidence of record that the veteran 
currently has a right foot disorder, other than pes planus.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
foot disorder, other than pes planus is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The law provides that "a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

The veteran's service medical records reveal that prior to 
enlistment into the military, the veteran had an excision of 
a right accessory navicular in 1981.  On service entrance 
examination in 1986, a medial scar on the right mid foot was 
found with no tenderness or masses.  The examination was 
negative for further residuals.  The diagnosis was status 
post right accessory navicular excision.  In July 1988, the 
veteran complained of pain in the right ankle.  The diagnoses 
were plantar fasciitis and pes planus, 2nd degree.  In 
October 1989, probable tinea pedis was reported.  Thereafter, 
the service medical records are negative for a right foot 
disorder, other than pes planus.

Subsequent to service discharge, at VA examination conducted 
in October 1992, the veteran stated that after boot camp, she 
noted that her arches were flat.  She complained of 
occasional swelling and pain.  Examination of the feet 
revealed minimal pes planus, with no swelling or deformity.  
X-rays of the feet were essentially normal.  The diagnoses 
did not include a right foot disorder, other than pes planus.  

A VA examination conducted in September 1996, reported the 
veteran had an "arched sprain on the right foot some years 
ago."  The examiner noted that the foot was palpated and 
found to have no deformity, tenderness, or swelling.  The 
skin was intact.  X-rays of the right foot were normal.

As noted above, the first element of a well-grounded claim is 
evidence of a current disability as provided by a medical 
diagnosis.  In this case, there is no competent evidence on 
file that the veteran currently has a right foot disorder, 
other than pes planus.  As there is no current showing of an 
additional right foot disorder, the claim of entitlement to 
service connection for a foot disorder, other than pes 
planus, is not well grounded and must be denied.  See Caluza 
v. Brown, 7 Vet.App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  


ORDER

The claim of entitlement to service connection for a right 
foot disorder, other than pes planus, is denied.


REMAND

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) has stated that compliance by the RO is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  In 1995, the Board remanded the issues of 
entitlement to service connection for a back disorder and a 
right ankle disorder to the RO for further development, to 
include a VA examination.  A VA examination was conducted in 
September 1996, however, the Board finds that it was not in 
compliance with the Board's remand.  In the Board's remand, 
the examiner was requested to "provide an opinion as to the 
association, if any, between symptomatology exhibited in 
service, with any current disorder now on appeal."  Although 
limitation of motion of the right ankle was shown, the 
examiner failed to provide any diagnosis with regard to the 
right ankle, nor did the examiner provide an opinion as to 
any association between the inservice symptomatology.  
Additionally, on examination of the back, the examiner 
commented that tenderness of the parasacral area was found.  
The diagnoses were history of contusion injury to the back 
and recurrent spasms and lumbar pains; however, the examiner 
did not provide an opinion as to any association between the 
two diagnoses.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Id.  Moreover, the veteran's 
service entrance examination reveals a prior injury to the 
veteran's right ankle.  Accordingly, these issues are 
remanded to the RO for an additional VA examination.

By a rating decision dated in September 1997, service 
connection for reactive airway disease was granted and 
assigned a noncompensable evaluation under the provisions of 
38 C.F.R. § 4.97, Diagnostic Code 6603 (1998).  Although 
Diagnostic Code 6603 does not specifically provide the 
criteria for a noncompensable evaluation, a noncompensable 
evaluation is provided for under the provisions of 38 C.F.R. 
§ 4.31 (1998), which states that whenever the schedule does 
not provide for a zero percent evaluation, it shall be 
assigned when the requirements for a compensable evaluation 
are not met.  Under the criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6603, a 10 percent rating is warranted for 
the veteran's service-connected respiratory disorder when the 
pulmonary function test reports FEV-1 of 71- to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
66- to 80-percent predicted.  A 30 percent rating is 
warranted when the pulmonary function test reports FEV-1 of 
56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56- to 65-percent predicted.  Id.  A 
60 percent rating is warranted when the pulmonary function 
test reports FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Id.  The pulmonary 
function test must be conducted post drug therapy.  Although 
a pulmonary function test is noted as being conducted in 
September 1996, a review of the record reflects that the 
current medical evidence, to include the recent September 
1996 VA examination, does not contain the specific pulmonary 
function test findings required under 38 C.F.R. § 4.97, 
Diagnostic Code 6603 (1998) in order for the Board to 
accurately rate the veteran's service-connected respiratory 
disorder as required under the VA's SCHEDULE FOR RATING 
DISABILITIES, codified in 38 C.F.R. Part 4 (1998). 

In the veteran's substantive appeal received by the RO in 
August 1993, the veteran expressed disagreement to the 
initial disability assignment for her service-connected acne.  
The Board considers this correspondence to be a notice of 
disagreement to the rating decision dated in January 1993, 
which assigned a 10 percent disability rating.  Accordingly, 
this issue is remanded to the RO for the issuance of a 
statement of the case and the procedures for perfecting an 
appeal to the Board.  See 38 C.F.R. §§ 19.26, 19.29 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the claims regarding the veteran's 
service-connected acne and her service-connected reactive 
airway disease are based on the assignment of initial ratings 
for a disability following an initial award of service 
connection for those disabilities.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  Instead, in Fenderson, the Court held that 
where a veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on facts found.  Fenderson, 12 Vet. 
App. at 126.

The Board has recharacterized these issues in order to comply 
with the recent opinion by the Court in Fenderson.  The Court 
held in Fenderson, in pertinent part, that the RO had never 
properly provided the appellant with a statement of the case 
concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson v. West, 12 Vet. App. 119 (1999) (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a 
statement of the case.  Id.  As in Fenderson, the RO in this 
case has also misidentified these issues as claims for 
increased disability ratings, rather than as a disagreement 
with the original rating award for these disorders.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, these issues are remanded to the RO for the 
following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to January 
1998, should be obtained and associated 
with the claims file. 

2.  The veteran should be afforded a VA 
examination to determine the nature of 
any right ankle and back disorder.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
must provide an opinion as to the 
association, if any, between 
symptomatology exhibited in service with 
any current right ankle and back 
disorder.  The examiner should further 
comment as to whether any current right 
ankle symptomatology is associated with 
her preservice injury, and if so, if her 
military service or service-connected pes 
planus aggravated this pre-existing 
disorder.  A complete rationale for any 
opinion provided should be recorded on 
the examination report.  The claims file 
must be made available to the examiner 
prior to the examination to facilitate a 
thorough, longitudinal review of the 
evidence and the examiner should comment 
on the examination report that the claims 
file was reviewed.  

3.  The veteran should be afforded a VA 
pulmonary examination to determine the 
extent of her service-connected reactive 
airway disease.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished, to include pulmonary 
function tests with results in terms of 
FEV-1, FEV-1/FVC, DLCO (SB), and maximum 
oxygen consumption.  The pulmonary 
function test should be conducted post 
drug therapy and should so state.  The 
results of the pulmonary function test 
should be included in the veteran's 
claims file.  In this regard, the 
examiner should determine if the veteran 
should be provided a provocative 
pulmonary function test as recommended by 
the examiner during the VA examination 
conducted in February 1997.  The claims 
file must be made available to the 
examiner prior to the examination to 
facilitate a thorough, longitudinal 
review of the evidence and the examiner 
should comment on the examination report 
that the claims file was reviewed.   

4.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

6.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for a right ankle 
disorder and a back disorder.  The RO 
should also readjudicate the issue of 
entitlement to an initial compensable 
evaluation for reactive airway disease, 
with consideration of the Court's holding 
in Fenderson.  If any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and her representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

7.  The RO should also provide the 
veteran with a statement of the case as 
to the issue of entitlement to an initial 
evaluation in excess of 10 percent for 
acne.  The statement of the case should 
include a discussion of the evidence of 
record, and the reasons and bases for the 
RO's decision.  The statement of the case 
should also provide the veteran with the 
laws, regulations, and diagnostic codes 
pertinent to her claim, to include 
consideration of the Court's holding in 
Fenderson.  

8.  In connection with the issue of an 
initial evaluation in excess of 10 
percent for acne, the veteran and her 
representative are reminded that they 
have yet to give the Board jurisdiction 
over this issue by perfecting an appeal 
(by filing a Substantive Appeal) to the 
January 1993 rating decision assigning 
the 10 percent disability rating for her 
service-connected acne.  38 C.F.R. 
§ 20.202 (1998).  If the veteran perfects 
the appeal as to this issue, the issue 
should be returned to the Board for 
appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  No 
action is required by the veteran until she receives further 
notice; however, she may present additional evidence or 
argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); cf. Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals







